Citation Nr: 0924990	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right eye optic 
neuritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In December 2004, the Veteran 
testified at a video hearing before the undersigned.  In 
March 2005, the Board remanded the appeal for additional 
development.  In December 2006, the Board issued a decision 
denying entitlement to service connection for chronic right 
eye optic neuritis.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a March 
2008 Joint Motion for Court Remand (Joint Motion), the Court 
vacated the December 2006 decision and remanded the appeal to 
the Board.  In August 2008, the Board remanded the appeal for 
additional development.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the March 2008 Joint Motion concluded that 
the January 2006 VA and February 2006 fee-based examinations 
failed to satisfy the directives of the March 2005 Remand; it 
further concluded that the January 2006 VA examiner, citing 
her inexperience in the specialty of neuro-opthamology, 
declined to provide a nexus opinion and the February 2006 
fee-based examiner did not provide a rationale for his 
conclusion that the Veteran's inservice acute eye injury had 
no relationship to his current eye disorder.  Moreover, these 
examinations, according to the Joint Motion, generally failed 
to "provide[] the information sought by the Board's March 
200[5] remand, and neither contained adequate rationale for 
the conclusions reached."

To ensure that the requirements of the Joint Motion were met, 
the Board remanded the appeal in August 2008 to obtain a 
medical opinion addressing all of the directives of the March 
2005 Remand.  38 C.F.R. § 3.159(c)(4)(i) (2008); see 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Unfortunately, while the appeal was in remand status the 
Veteran refused to report for two VA examinations that were 
scheduled in November 2008 and again in December 2008 to 
obtain a medical opinion addressing all of the directives of 
the March 2005 Remand.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the Board notes that from the October 2008 
letter from the Veteran as well as the October 2008 
memorandum prepared by a VA employee who telephoned the 
claimant to schedule the November 2008 VA examination, there 
is no question that the claimant had actual knowledge of this 
VA examination but was not able to attend either because he 
was not available on such short notice (the notice of the VA 
examination was dated October 20, 2008, and the VA 
examination was scheduled for November 3, 2008) and/or did 
not think the VA examiner was qualified to conduct the 
examination.  Moreover, from records found in the claims file 
dated in December 2008 it appears that both the Veteran and 
his attorney were notified of the subsequent December 2008 VA 
examination and the claimant once again refused to report for 
the VA examination because he did not think the VA examiner 
was qualified to conduct the examination.  

Initially, the Board notes that while 38 U.S.C.A. § 5103A(d) 
(West 2002) requires that VA provide a medical examination 
when such an examination is necessary to make a decision on 
the claim and 38 C.F.R. § 3.326 (2008) provides that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment, it 
is not up to the Veteran to decide who is qualified to 
conduct VA examinations - that legal question resides solely 
with the Board.  See, for example, Bielby v. Brown, 
7 Vet. App. 260, 269 (1994) (the necessity of obtaining an 
Independent Medical Examiner opinion is left to the 
discretion of the Board).  Moreover, "the duty to assist is 
not always a one-way street.  If the [V]eteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the purtative evidence."  Wood v. Derwinski, 1 
Vet. App. 190 (1991), see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Furthermore, while VA does have a duty to 
assist the Veteran in the development of a claim, that duty 
is not limitless.  In the normal course of events, it is the 
burden of the Veteran to, among other things, show up for 
scheduled VA examinations.  See Hyson v. Brown, 5 Vet. App. 
262 (1993).  Furthermore, governing regulations are clear 
that when, as here, entitlement to a benefit cannot be 
established without a reexamination and a Veteran, without 
good cause, fails to report for such reexamination, the claim 
shall be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655 (2008).

Nonetheless, in order to fully comply with the Court's March 
2008 Order and because the actual letters notifying the 
Veteran of the two VA examinations are not in the claim 
files, the Board will once again remand the appeal to attempt 
to obtain the requested medical opinion evidence.  See 
38 U.S.C.A. § 5103A(d); McLendon, supra.  

Given the claims made by the Veteran and/or his 
representative and the history of this appeal, the Board 
finds that on remand the claimant should be given notice of 
the VA examination both via a letter mailed to his last 
address of record and a telephone call.  A copy of the letter 
along with a memorandum documenting the telephone call should 
be associated with the claim files.  Moreover, the claimant 
should be given approximately 30 days notice of the date of 
the examination.  Additionally, a copy of the notice of the 
VA examination should be mailed to the claimant's 
representative and a copy of the letter transmitting notice 
of the VA examination should be associated with the claim 
files.  Furthermore, the VA examination should be conducted 
by an examiner with experience in neuro-opthamology.

Lastly, the Board notes that a review of the record on appeal 
reveals a November 2005 letter from the Social Security 
Administration (SSA) documenting the Veteran's claim for SSA 
benefits.  Accordingly, while the appeal is in remand status, 
VA should obtain and associate with the claim files any 
decision generated in connection with that SSA claim as well 
as the medical records relied on by the SSA in making that 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); Counts v. 
Brown, 6 Vet. App. 473 (1994) (the duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Accordingly, the appeal is remanded to the RO for the 
following actions:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SSA benefits as well as the 
medical records relied upon concerning 
that claim.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
All actions to obtain the requested 
records should be documented fully in the 
claim files.  Thereafter, the Veteran and 
his representative should be notified in 
writing if the records are unavailable.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, a memorandum of unavailability 
should be associated with the claim 
files.

2.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an examination by 
an examiner with the appropriate 
experience in neuro-opthamology.  If a VA 
examiner with the appropriate experience 
is not available, a fee-based examiner 
with the requisite experience should be 
selected.  The claim folders are to be 
provided to the examiner for review in 
conjunction with the examination.  

As to the notice of the VA examination, 
the claimant should be given notice of 
the VA examination both via a letter 
mailed to his last address of record and 
a telephone call.  A copy of the letter 
along with a memorandum documenting the 
telephone call should be associated with 
the claim files.  The claimant should be 
given approximately 30 days notice of the 
date of the examination.  The notice of 
the VA examination should include, among 
other things, a brief summary of the 
Veteran's duty to participate in the 
development of his claim and the fact 
that under 38 C.F.R. § 3.655 if he fails 
to report for the examination, without 
good cause, his claim will be adjudicated 
based on the evidence of record.  A copy 
of the notice of the VA examination 
should also be mailed to the claimant's 
representative and a copy of the letter 
transmitting the notice should also be 
associated with the claim files.  

After review of the claim files and this 
Remand, the examiner should be asked to 
provide an opinion with respect to each 
of the following questions.

(a) Did the Veteran's childhood 
history of alternative esotropia 
since childhood, as noted at service 
entrance, cause or contribute to his 
current chronic right eye optic 
neuritis?

(b) Did the Veteran's August 1958 
inservice right eye injury, as noted 
in the service treatment records, 
cause or contribute to his current 
chronic right eye optic neuritis?

(c) Does the absence of treatment 
for a right eye disorder in the 
record, in the years between the 
Veteran's service discharge in 1960 
and the first noted treatment in 
1991, factor into any relationship 
between his inservice eye disorder 
and his current chronic right eye 
optic neuritis? If so, how and to 
what extent?

(d) Is the pathology and treatment 
documented in private treatment 
records dated from 1991 to 1992 in 
any way related to either the 
inservice right eye injury or the 
Veteran's current chronic right eye 
optic neuritis? If so, how and to 
what extent?

The examiner is also requested to 
specifically state whether it is at 
least as likely as not that any 
currently diagnosed right eye 
disability was caused or aggravated 
by the Veteran's military service.

A complete rationale for each and every 
opinion given must be provided, to 
include specific reference to all 
clinical evidence on which the opinion is 
based, and the degree of certainty (e.g. 
more likely, as likely as not, less 
likely, etc.) with which the conclusion 
is made. 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  After the development requested has 
been completed, the RO must review the 
claim files to ensure that the directives 
of this Remand have been complied with.  
Specifically, the RO must make sure that 
each of the medical questions listed in 
the second paragraph of directive (1) 
above have been answered, and a rationale 
provided.  If any deficiencies are found, 
the RO must implement corrective 
procedures at once, to include return of 
the claim files to the examiner for 
annotation and/or amendment.

4.  After undertaking the above 
development, the RO should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A (West 2002); and 38 C.F.R. § 3.159 
(2008).

5.  When the above development has been 
completed, the issue on appeal must be 
readjudicated.  If the appeal remains 
denied, an additional supplemental 
statement of the case must be provided to 
the Veteran and his attorney which 
supplemental statement of the case 
includes citation to 38 C.F.R. § 3.655.  
After the Veteran and his attorney have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

